Montgomery, J.
This is an appeal from a decree made against the lands of the defendants, on the petition of the Auditor General for a sale of lands in Iosco county, for taxes levied in the year 1889 on lands owned by the defendants in that county.
The lands of the defendants are situated in the town•ships of Sherman, Alabaster, Eeno, Grant, Tawas, and Thompson. The evidence in the case shows that there was purposely omitted from the tax roll of the township ■of Oscoda about $800,000 worth of personal property, lumber, logs, and salt, which property was taxable in that township, and also that the real estate of the last-named township was assessed at one-fourth of its cash value. It *191■appears by tbe concession of tbe prosecuting attorney, representing the petitioner, that the lands of the defendants were assessed at their full cash value. The objections were to the county and State taxes only, the township taxes not being in controversy.
There was a very plain, clear, and willful violation of the law by the assessing officers, and in a manner affecting prejudicially the interests of the defendants; and there is no sufficient data upon which the equitable amount due' from the defendants for taxes can be ascertained. The •questions involved have been fully considered and decided in the cases of Walsh v. King, 74 Mich. 350; Auditor General v. Jenkinson, 90 Id. 523; and Solomon v. Township of Oscoda, 77 Id. 365.
The decree of the court below will be .reversed, and the State and county taxes, amounting to $449.30, and the •collection charges of $1 on each description, amounting to ■$168, will be held not a proper charge against the descriptions of land owned by defendants. The defendants are also entitled to recover their costs of this Court.
The other Justices concurred.